                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION

Larry Blakney,                   )              Case No 6:21-cv-00864-DCC
                                 )
                Plaintiff,       )
                                 )
v.                               )                          ORDER
                                 )
SLED,                            )
                                 )
                Defendant.       )
________________________________ )

      This matter is before the Court on Plaintiff’s motion to proceed in forma pauperis.

ECF No. 7. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)

(D.S.C.), this matter was referred to United States Magistrate Judge Kevin F. McDonald

for pre-trial proceedings and a Report and Recommendation (“Report”). On May 4, 2021,

the Magistrate Judge issued a Report recommending that the motion for leave to proceed

in forma pauperis be denied and that the action be dismissed as frivolous. ECF No. 11.

The Magistrate Judge advised Plaintiff of the procedures and requirements for filing

objections to the Report and the serious consequences if he failed to do so. Plaintiff has

not filed objections to the Report and the time to do so has lapsed.

                         APPLICABLE LAW AND ANALYSIS

      The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the
Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the recommendation of

the Magistrate Judge. Plaintiff, an incarcerated person proceeding pro se, has previously

filed at least three cases which qualify as a strike under the Prison Litigation Reform Act,

29 U.S.C. § 1915(g). He therefore cannot proceed in forma pauperis unless he satisfies

the exception for “imminent danger of serious physical injury” provided by the three-

strikes rule. See id.; Torres v. O’Quinn, 612 F.3d 237, 246 (4th Cir. 2010). Plaintiff’s

instant complaint does not contain the requisite “specific fact allegations of ongoing

serious injury, or of a pattern of misconduct evidencing the likelihood of imminent physical

injury.” Johnson v. Warner, 200 F. App’x 270, 272 (4th Cir. 2006) (internal quotation

marks omitted).

       Thus, the motion to proceed in forma pauperis [7] is DENIED.              Plaintiff is

DIRECTED to pay the full filing fee of $350.00 plus the $52 administrative fee for a total




                                             2
of $402.00 within twenty-one days of the date of this order.1 If Plaintiff chooses not to

pay the filing fee by that time, this matter shall be dismissed without prejudice pursuant

to 28 U.S.C. § 1915(g). The remainder of the Report is held in abeyance.

      IT IS SO ORDERED.

                                                       s/ Donald C. Coggins, Jr.
                                                       United States District Judge
June 21, 2021
Spartanburg, South Carolina




      1
         See Barefoot v. Goulian, No. 5:08-CT-3162-D, 2010 WL 2696760, at *2 (E.D.N.C.
July 7, 2010) (holding that “[b]ecause Barefoot is a three-striker, Barefoot must show that
he is under imminent danger of serious physical injury in order to proceed,” when he was
“being held at the Federal Medical Center in Burner, North Carolina, pending restoration
of his competency to stand trial for federal charges”).


                                            3
